 In the Matter Of CINE-SIMPLEX CORPORATION, and GENERALTHEATRESEQUIPMENT CORPORATIONandUNITED ELECTRICAL,RADIO ANDMACHINE WORKERS-OF AMERICA 'Case-No. C 1737.Decided December 13, 1940.Jurisdiction:camera and precision instrument manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Edward D. Flaherty,for the Board.Mudge, Stern, Williams, &'Tucker,byMr. Robert T. Rinear,ofNew York City, for the respondent.Mr. Louis Sarti,of Syracuse, N. Y., for the Union.Miss Mary Metlay,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Elec-trical,Radio and Machine Workers of America, affiliated with theCongress of Industrial Organizations, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Third Region (Buffalo, New York),issued its complaint dated November 4, 1940, against Cine-SimplexCorporation,herein called the respondent Cine, and GeneralTheatres Equipment Corporation, herein called the respondent Gen-eral Theatres.The Complaint alleged, that the respondent Cine andthe respondent General Theatres, herein collectively called the re-spondents, had engaged in and were engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,and notice of hearing were duly served upon the respondents andthe Union.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondents on June .19, 1940, discharged28 N. L. R. B., No. 79.520 CINE-SIMPLEX CORPORATION521Clarence Zimmer, an employee, and have since refused to reinstatehim for the reason that he joined the Union and had engaged inconcerted activities for the purpose of collective bargaining andother mutual aid and protection; and (2) that the respondents dis-couraged membership in the Union by such discharge and refusalto reinstate, by threats to discharge employees if they joined theUnion, by statements derogatory to the Union and its representa-tives, by prohibiting employees to talk about the Union while per-mitting discussion on other subjects, by questioning individual em-ployees about their membership in the Union, and by discrimina-torily withholding a wage increase from employees because of theirunion membership.separate answers admitting certain allegations as to the nature oftheir business and denying the commission of the unfair labor prac-tices alleged in the complaint.,On November 18, 1940, before any hearing was held, the respondents,the. Union, and counsel for the Board entered into a stipulation insettlement of the case.The stipulation provides as follows :Charges and amended charges having been filed with Henry J.Winters, Regional Director, National Labor Relations Board,Third Region, and complaint having heretofore been issued andserved on all parties alleging that the Respondents engaged inunfair labor practices in violation of Section 8, subsections (1)and (3) of the National Labor Relations Act (49 Stat. 449), allparties herein acknowledge service of the complaint, notice ofthe National Labor Relations Board, Series 2, as amended.TheRespondents, Cine' Simplex Corporation and General TheatresEquipment Corporation, having filed their separate answers tothe complaint on, the 10th day of November 1940 wherein theydenied that they had engaged in the unfair labor practices allegedin the complaint.It being the intention of the parties to dispose of the matterswhich have arisen, IT ' IS HEREBY STIPULATED ANDAGREED by Cine-Simplex Corporation (hereinafter called Re-spondent Cine), General Theatres Equipment Corporation (here-inafter called Respondent General Theatres) ; United Electrical,Radio and Machine Workers of America; and Edward D.'Flaherty, Attorney National Labor Relations Board, as follows :I.Respondent Cine is a corporation organized and existingunder the laws of the State of New York, having its principal1The stipulation recited below states that the answers were filed on November 10, 1940.The record,however, shows that the answers were filed on the date stated above. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice and place of business in the' City of Syracuse, County ofOnondaga, State of New York, and is engaged in the manufac-ture, sale and distributionof camerasand precision instruments.The principal raw materials, used by the Respondent Cine arestainless steel, bronze and aluminum alloys.During the periodfrom January 1, 1940 to October 31, 1940 the value of the productsused by Respondent Cine was approximately $12,000 of which25% was delivered to Respondent's Cine Syracuse New Yorkplant from points outside the State of New York.During thesame period the Respondent Cine manufactured at its Syracuse,New York plant finished products valued at approximately$300,000 of which 71/2% was shipped to points outside the Stateof New York.II.The Respondent Cine is engagedin interstate commercewithin the meaning of the National Labor Relations Act andthe decisions thereunder.III.All parties hereto waive all further and other procedureprovided,by the National LaborRelationsAct or theRules andRegulationsof the National Labor Relations Board, includingthe taking of testimony and, themaking ofFindings of Fact andConclusions of Law.IV. United Electrical, Radio and Machine `Yorkers of America,affiliatedwith the Congress of IndustrialOrganizations, is alabor organizationwithin themeaning ofSection 2 (5) of the Act.V. This stipulation, together with the second amended charge,complaint, notice of hearing, answer of Respondent Cine andRespondent General Theatres,Rules and Regulations of NationalLabor Relations Board,Series 2, asamended, maybe introducedin evidence by filing them with the ChiefTrial Examiner of theNational LaborRelationsBoard and shall constitute the recordin this case.VI. It is understood and agreed that ClarenceZimmer hasother and substantially equivalent employment and that he willnot be reinstated to his job in the Respondent's Cine Syracuse,New York plant.VII. It is further understood and agreed that the labor policyof the Respondent Cine being in no way directed and controlledby Respondent General Theatres, the complaint as to theRespondent General Theatres may be dismissed.VIII. On the basis of the facts stipulated in paragraph Iabove, the pleadings and the record described in paragraph Vabove, and upon this stipulation, if and when approved by theNational Labor Relations Board, an order may forthwith beentered by said Board providing as follows : CINE-SIMPLEX CORPORATION523,IORDERThe National Labor Relations Board, hereby orders that Cine-Simplex Corporation, its officers, agents, successors and assigns,shall :1.Cease and desist from : (a) discouraging membership in theUnited Electrical, Radio and Machine Workers of America orany other labor organization of its employees by laying off, dis-chargin, refusing to reinstate or in any other manner dis-criminating in regard to the hire or tenure of employment of itsemployees because of membership or activity in connection withany labor organization; (b) in any manner interfering with,restraining or coercing its employees in the exercise of the rightsof its employees to self-organization, to form, join or assist labororganizations, to bargain collectively through representatives oftheir own choosing and to,engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section 7 of the' National Labor RelationsAct.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act. (a) Post immediately inconspicuous places in its plant and maintain for a period of atleast 60 consecutive days from the date of posting, notices to itsemployees stating: (1) that Cine-Simplex Corporation will, notengage in the conduct from which it is ordered to cease and desistin paragraphs 1 (a) and (b) of this order; (2) that the Respond-ent Ciue will take the affirmative action set forth in paragraphs2 (a) of this order; (b) Notify the Regional Director of the ThirdRegion in writing within 10 days from the date of this order ofthe steps Respondent Cine has taken to comply herewith.IX. The Respondents, Cine and General Theatres, hereby con-sent to the entry by the United States Circuit Court of Appealsfor the appropriate circuit upon application of the Board of aConsent Decree enforcing an order of the Board in the form here-inabove set forth and hereby waive further notice of the applica-tion for such Decree.X. It is understood and agreed further that this stipulation issubject to the approval of the National Labor Relations,Boardand shall become effective immediately upon receipt of noticegranting such approval.XI. It is understood and agreed that this stipulation embodiesthe entire agreement between the parties and there is no verbalagreement- of any kind which varies, alters or adds to thisstipulation. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 25, 1940, the Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of entry of a Decision andOrder by the Board pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE, RESPONDENT CINE 'The respondent Cine, a New York corporation, having its principaloffice and place of business in Syracuse, New York, is engaged in themanufacture, sale, and distribution of cameras and precisioninstru-ments.The principal raw materials used by the respondent Cine arestainlesssteel, bronze, and aluminum alloys.During the period fromJanuary 1 to October 31, 1940, the value of the products used by therespondent Cine was approximately $12,000.Twenty-five per cent of.the products used by the,respondent Cine was delivered to it frompoints outside the State of New York.During the same period itmanufactured finished products valued at approximately $300,000, ofwhich 71/2 per cent was shipped to points outside the State of NewYork.The respondent Cine concedes that it is engaged in interstate com-merce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERThe National Labor Relations Board hereby orders that Cine-Simplex Corporation, its officers, agents, successors and assigns, shall:1.Cease and desist from :(a)Discouraging membership in the United Electrical, Radio andMachine Workers of America or any other labor organization of itsemployees by laying off, discharging, refusing to reinstate or in anyother manner discriminating in regard to the hire or tenure of employ-ment of its employees because of membership or activity in connectionwith any labor organization;(b) In any manner interfering with, restraining or coercing itsemployees in the exercise of the rights of its employees to self -organi-zation, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act. CINE-SIMPLEX CORPORATION5252.Take the following affirmative action to effectuate the policies ofthe National Labor Relations Act.(a)Post immediately in conspicuous places in its plant and main-tain for a period of at least sixty(60) consecutive days from the dateof posting,notices to its employees stating :(1) that Cine-SimplexCorporation will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a) and(b) of this order;(2) thatthe Respondent Cine will take the affirmative action set forth inparagraphs 2 (a) of this order;(b)Notify the Regional Director of the Third Region in writingwithin ten(10) days from the date of this order of the steps Respond-ent Cine has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint against GeneralTheatres Equipment Corporation be, and it hereby is, dismissed.